DETAILED ACTION
This office action follows a reply filed on October 28, 2021.  Claim 1 has been amended.  Claims 1, 8, 11, 14, 15 and 22 are currently pending and under examination.
All previous rejections are withdrawn, as applicants have amended to limit the non-ionic surfactants to allyoxy(polyethylene)oxide and a hrdroxypropyleneyl methylsiloxane-dimethylsiloxane.
However, upon further consideration, a new ground(s) of rejection is proposed below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 15 are objected to because of the following informalities: 
Claim 1 claims “…polyethoxylated surfactants having an allyoxy group…or a hrdroxypropyleneyl methylsiloxane-dimethylsiloxane copolymer…”
Firstly, allyoxy should be allyloxy, as evidenced by Gelest (Reactive Polyethers, Gelest, 2017, 16 pages, specifically, pp. 6-7), who supplies applicants’ preferred surfactants, shown below:

    PNG
    media_image1.png
    160
    710
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    94
    694
    media_image2.png
    Greyscale

Gelest, actually has the following name: hydroxypropyleneoxypropyl methylsiloxane-dimethylsiloxane copolymer, as evidenced by Gelest (CMS-222, Gelest, 2020, 7 pages), which is important, as it includes the propylene oxide group, which is necessary for applicants’ invention.
In claim 1, applicants are claiming the actual surfactant, NOT the allyloxy group; therefore, applicants should be claiming “…wherein the polyethoxylated surfactant having an allyloxy group is represented by one of the following formulae…”
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:  the above corrections to allyoxy and hydroxypropyleneyl methylsiloxane-dimethylsiloxane copolymer should also be made in the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the polypropoxylated surfactants" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claims 1, 8, 11, 14, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 2012/0061877) in view of Letailleur (US 9,752,031), and further in view of Dhruv (US 8,053,548), as evidenced by Park (Increased poly(dimethylsiloxane) stiffness improves viability and morphology of mouse fibroblast cells, BioChip Jo, 2010, 4(3), pp. 230-236) and Gokaltun (Simple Surface Modification of Poly(dimethylsiloxane) via Surface Segregating Smart Polymers for Biomicrofluidics, Scientific Reports, 2019, 9:7377, 16 pages).
Britt teaches hydrophilizing polysiloxane by mixing a PDMS polymer base with a curing agent and surfactant, stored and then cured to produce a PDMS elastomeric monolith with desired hydrophilic properties (p. 4, [0027]).  
Letailleur teaches the following (col. 1, ll. 42-58):

    PNG
    media_image3.png
    254
    325
    media_image3.png
    Greyscale
 
Therefore, the PDMS polymer base meets applicants’ liquid silicone rubber.
	Britt teaches the surfactant to include the following (p. 3, Table 1):

    PNG
    media_image4.png
    176
    477
    media_image4.png
    Greyscale

Polypropylene oxide is a functional equivalent or obvious variant of polyethylene oxide in the art of surfactants and polyethers.  Therefore, using a polypropylene oxide grafted PDMS in place of the polyethylene oxide grafted PDMS is prima facie obvious.
Also, Letailleur teaches hydrophilizing silicone using amphiphilic copolymers which are described to include hydrophobic polydiorganosiloxane blocks and hydrophilic poly(ethylene oxide), poly(propylene oxide) or ethylene oxide and propylene oxide copolymers blocks (col. 3, ll. 44-52 and col. 5, l. 62 to 
Therefore, choosing the claimed hydroxypropyleneoxypropyl methylsiloxane-dimethylsiloxane copolymer, instead of hydroxyethyleneoxypropyl methylsiloxane-dimethylsiloxane copolymer, is prima facie obvious.
Britt does not teach the repellency of the elastomers; however, Letailleur teaches a high consistency silicone rubber composition comprising the same surfactant, teaching that it is known to reduce the hydrophobic nature of liquid silicones by incorporation of polydimethylsiloxane-poly(ethylene glycol) copolymers, with the aim of limiting or preventing the adsorption of proteins and the fouling which ensues (col. 1, ll. 42-46), teaching that the incorporation of such into high consistency rubber can also reduce the adsorption of micro organisms, as well, by greater than 90%.
Therefore, one of ordinary skill in the art would expect the compositions of Britt to have a similar reduction towards E. coli and S. aureus, as these are known bacteria, a type of microorganism, whose growth is desirably reduced, and the compositions taught by Britt in view of Letailleur have the same components in the desired amounts and would be expected to possess the same repellency to E. coli and S. Aureus.
Sylagard 184 has a cell viability of almost 90%, when cured with a base polymer to crosslinker ratio of 5:1 ratio, as evidenced by Park (p. 233).  Britt teaches the use of any mixing ratio, such as 10:1 (PDMS base:curing agent).  Dhruv teaches the same composition, teaching a mixing ratio of 10:1, where the Britt, as suggested by Dhruv.
Gokaltun teaches mixing PDMS (Sylagard 184) with PDMS-PEG, teaching a high cell viability with or without the PDMS-PEG.  
Applicants teach Sylagard 184 as a preferred PDMS, and hydroxyethyleneoxypropyl methylsiloxane-dimethylsiloxane copolymer as a preferred modifier; therefore, the elastomer of Britt in view of Letailleur inherently possesses the claimed biocompatibility.
Britt in view of Letailleur is prima facie obvious over instant claims 1 and 22. 
As to claim 8, the polypropylene oxide grafted PDMS copolymers suggested by Britt in view of Letailleur meet applicants’ preferred modifier; therefore, one of ordinary skill in the art would expect the polypropylene oxide-grafted PDMS copolymers as having hydrophilic-lipophilic balance number which overlaps the claimed number of 1.5.
As to claim 11, Britt teaches a mixing ratio of PDMS base:polymeric surfactant additive of 10:0.1-0.5 (p. 4, [0028]), which is the same as 100:1-5, which is the same as 1-5 wt%. 
As to claim 14, Britt teaches the weight ratio of PDMS base polymer:surfactant as 100:1-5, which suggests the inclusion of 1-5 phr, the range of which overlaps with the claimed range of 2.5-5 phr, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
prima facie obviousness.
Claim 15 can be rejected, as the allyloxy group containing modifiers are listed as alternative surfactants to the polypropylene glycol-polydimethylsiloxane copolymers suggested by Britt, Letailleur and Dhruv.

Response to Arguments
Applicant's arguments filed October 28, 2021 have been fully considered but they are not persuasive. 
Applicants argue that none of the prior art references teach or suggest imparting biocompatibility to the elastomer by corresponding surfactants.
Park and Gokaltun have been cited as evidence that the modified PDMS has the claimed biocompatibility.

Applicants argue that those modified with allyoxy(polyethylene)oxide in particular have the claimed biocompatibility and germ repellency, pointing to examples in the specification.  
The claimed invention allows for the use of hydroxyethyleneoxypropyl methylsiloxane-dimethylsiloxane copolymer as an alternative to the allyoxy(polyethylene)oxide; therefore, the showing is not commensurate in scope with the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/Brieann R Johnston/Primary Examiner, Art Unit 1766